Citation Nr: 0915467	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-28 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than February 2006 
for the award of service connection for schizoaffective 
disorder based upon whether an April 1995 RO rating decision 
that denied service connection for paranoid schizophrenia 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1990 to July 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In that decision, the RO granted service connection 
for schizoaffective disorder and assigned a total disability 
rating effective February 28, 2006, and denied CUE in the 
April 1995 RO decision denying service connection for 
paranoid schizophrenia.


FINDINGS OF FACT

1.  In an April 26, 1995 rating decision, the RO denied 
service connection for paranoid schizophrenia; the Veteran 
failed to perfect an appeal of the decision.

2.  The April 26, 1995 rating decision was supported by 
evidence then of record, the correct facts as they were known 
at the time were before the adjudicators, and the statutory 
and regulatory provisions extant at the time were correctly 
applied.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision that denied service 
connection for paranoid schizophrenia is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2008).

2.  The April 26, 1995 rating decision did not contain clear 
and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to an earlier effective date 
for the award of service connection for schizoaffective 
disorder on the premise that a final April 1995 RO rating 
decision, which initially denied a service connection claim 
for schizoaffective disorder, should be revised or reversed 
on the basis of CUE.  He argues that the evidence of record 
at that time established that his disorder was aggravated by 
active service.  He further states that the December 1994 VA 
examiner's opinion was contradictory and plainly showed that 
his disorder was in remission at the time of enlistment and 
that he suffered aggravation and relapse of the disorder 
while in active service.

In February 1994, the RO denied service connection for 
paranoid schizophrenia.  The Veteran filed a notice of 
disagreement (NOD) because the RO based the denial of service 
connection on the Veteran's failure to appear at a VA 
examination.  In the NOD, the Veteran requested a new VA 
examination appointment.  The RO scheduled the Veteran for a 
VA examination in December 1994.  After review of the 
December 1994 VA examination report, the RO continued the 
denial of service connection for paranoid schizophrenia in a 
rating decision dated April 26, 1995.  In May 1996, the RO 
mailed the April 1995 rating decision and a copy of the 
Veteran's appellate rights to the Veteran.  

The next communication from the Veteran regarding his 
psychiatric disorder was received by VA in September 2000.  
Hence, the April 1995 rating decision became final.  See 38 
U.S.C.A. § 7105 (1992); 38 C.F.R. §§ 20.302, 20.303.

Pursuant to 38 C.F.R. § 3.104(a) (2008), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  
Generally, once a decision becomes final, that decision may 
not be revisited.  The exceptions are found at 38 U.S.C.A. § 
5108 and 38 U.S.C.A. § 5109A.  Section 5108 provides that 
finally disallowed claims may be reopened upon presentation 
of new and material evidence and that finally disallowed 
claims may be reversed and revised based on a showing of CUE.

Under 38 C.F.R. § 3.105(a), a prior final decision can be 
reversed or amended where evidence establishes "clear and 
unmistakable error."  The U.S. Court of Veterans Appeals 
(now the U.S. Court of Appeals for Veterans Claims and 
hereinafter the Court) has provided a three part test to 
determine if there was CUE in a prior decision, as follows:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of 
the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must 
be based on the record and law that existed at the time 
of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

A determination as to whether a decision contained CUE must 
be based on the record at the time the decision was made.  
CUE may be found if the record before the adjudicator at the 
time of the adjudication was an incorrect record, but CUE may 
not be found solely on the basis that the record before the 
adjudicator at the time of the adjudication was an incomplete 
record.  See Caffrey v. Brown, 6 Vet. App. 377, 382; see also 
Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002).  That 
is, evidence that was not before the adjudicators at the time 
of a decision and not in possession of VA at that time 
(therefore not part of the record) cannot give rise to a 
finding that incorrect facts were before the adjudicators at 
the time of a decision, but only that the record before the 
adjudicators was incomplete.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Importantly, a 
simple disagreement with how the RO evaluated the facts is 
not sufficient to raise a valid claim of CUE.  Luallen v. 
Brown, 8 Vet. App.92, 95 (1995).  A mere misinterpretation of 
facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

To constitute CUE, errors must be "undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  CUE " is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

Generally, service connection is warranted for a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

The law in 1994 provided that to establish service connection 
for claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a) (1992).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. §1153 (West 1991); 38 
C.F.R. § 3.306(b) (1992).

At the time of the 1994 decision, the evidence included the 
Veteran's service treatment records (STRs).  The STRs 
indicated that the Veteran had a history of hospitalization 
for psychosis prior to active service, that he did not report 
his medical history at the time of enlistment, and that he 
was asymptomatic at the time of enlistment.  STRs further 
indicate that the Veteran's psychosis reemerged in January 
1993.  The Medical Board Report, dated March 1993, indicates 
that the disability existed prior to service and that it did 
not progress at a rate greater than is usual for such a 
disorder and therefore is considered to have been neither 
incurred in nor aggravated by a period of active duty.  The 
Veteran was scheduled for a VA examination; however, he 
failed to appear; therefore the RO denied service connection 
as there was no evidence showing that his pre-existing 
condition worsened as a result of service.

At the time of the 1995 decision, in addition to the STRs, a 
VA examination dated December 1994 was of record.  The 
examiner reviewed the claims file, STRs, VA outpatient 
treatment records, and a social and industrial survey 
prepared by C.J.H.  The Board notes that the VA outpatient 
treatment records and survey were not associated with the 
claims file.  Regardless, the examiner reviewed all evidence 
available to him and he opined that there was no evidence to 
suggest that any stress in the Veteran's military service 
made the schizophrenic illness any worse, providing evidence 
against this claim, clearly indicating that the prior rating 
action was not unmistakably wrong.   

Based upon the evidence of record at the time of the 1994 and 
1995 RO decisions, there is no medical evidence showing that 
the Veteran's illness was aggravated or worsened by his 
active service.  Though some of the documents reviewed by the 
VA examiner were not associated with the claims file, CUE may 
not be found solely on the basis that the record before the 
adjudicator at the time of the adjudication was an incomplete 
record.  See Caffrey v. Brown, 6 Vet. App. 377, 382; see also 
Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2002).

Regarding the Veteran's argument that the VA examiner's 
report was contradictory and that, in his opinion, it showed 
his disorder was worsened by service; the RO interpreted the 
VA examination opinion as finding no aggravation as a result 
of service.  It appears that the Veteran is protesting the 
RO's interpretation of the evidence; however, a simple 
disagreement with how the RO evaluated the facts is not 
sufficient to raise a valid claim of CUE.  Luallen v. Brown, 
8 Vet. App.92, 95 (1995).  

It is important for the Veteran to understand that, even 
today, there is a significant question as to whether the 
Veteran's service connected disability totally pre-existed 
service. 

Accordingly, for the 1994 and 1995 rating decisions, the 
Board finds that the RO considered all of the pertinent 
evidence of record that could even arguably be construed as 
favorable to the Veteran's claim, correctly applied all 
applicable statutes and regulations, and explained 
application of those statutes and regulations to the facts.  
Because there was no CUE in the RO's 1994 or 1995 rating 
decisions, the Veteran's motion must be denied.

The Court has held that reversal or revision of prior 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Hence, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

ORDER

The motion is denied.


____________________________________________
JOHN J. CROWELY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


